DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-28, 31, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 5,058,514.
The abstract and also col. 3 lns. 27-36 in this U. S. Pat. 5,058,514 describe a method and composition for abating the presence of at least SOx and NOx out of an exhaust gas by injecting a combination of limestone and also an ammonium salt (such as ammonium carbonate) into the exhaust gas at temperature window that may range from 900 to 1,300 oC so that this combination of reagents react w/ and remove the SOx and NOx, as set forth in at least the Applicants’ claims 23-28 and 34.
	Example 1 sets forth the use of a slurry containing 40 percent limestone and 13.5 percent of the ammonia-based (or derived) component, which seems to meet the particular weight percentage and ratios set forth in the Applicants’ dependent claim 31.
	Table 3 set forth in col. 13 also mentions the additional presence of dolomite in the reactive composition, which seems to meet the “additive” limitation set forth in the Applicants’ dependent claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 23-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 5,058,514.
Claims 23-28, 31-32 and 34 are rejected as being obvious from the teachings provided in this U. S. Pat. 5,058,514 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 5,058,514 is that the Applicants’ dependent claims 29 and 30 also identify the origin of the calcium carbonate (and these particular descriptors appear to be absent in this U. S. Pat. 5,058,514 reference), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because merely identifying the source of the same calcium carbonate does not render its same use as a gas purifying agent unknown or unobvious, as required by the Applicants’ claims and explicitly taught in at least the abstract set forth in this U. S. Pat. 5,058,514.  The combination of reciting the specific reagent (i. e. the calcium carbonate set forth in the Applicants’ dependent claim 28) along w/ a recitation of the source of this specific reagent (i. e. the mineral sludges described in the Applicants’ dependent claims 29 and 30) would have yielded nothing more than the expected result of the calcium carbonates to purify the exhaust gas (as required by the Applicants’ claims and explicitly taught in at least the abstract associated w/ this U. S. Pat. 5,058,514) and such “expected results” are evidence of prima facie obviousness: please note the discussion of the KSR International Co. vs. Teleflex Inc. 550, 82, USPQ2d 1385, 1395 (2007) court decision discussed in at least section 2143.02 in the MPEP.

Claim(s) 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 5,058,514.
The abstract and also col. 3 lns. 27-36 in this U. S. Pat. 5,058,514 describe a method and composition for abating the presence of at least SOx and NOx out of an exhaust gas by injecting a combination of limestone and also an ammonium salt (such as ammonium carbonate) into the exhaust gas at temperature window that may range from 900 to 1,300 oC so that this combination of reagents react w/ and remove the SOx and NOx, as set forth in at least the Applicants’ claims 35-39.
The difference between the Applicants’ claims and this U. S. Pat. 5,058,514 is that the Applicants’ dependent claims 40 and 41 also identify the origin of the calcium carbonate (and these particular descriptors appear to be absent in this U. S. Pat. 5,058,514 reference), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because merely identifying the source of the same calcium carbonate does not render its same use as a gas purifying agent unknown or unobvious, as required by the Applicants’ claims and explicitly taught in at least the abstract set forth in this U. S. Pat. 5,058,514.  The combination of reciting the specific reagent (i. e. the calcium carbonate set forth in the Applicants’ dependent claim 39) along w/ a recitation of the source of this specific reagent (i. e. the mineral sludges described in the Applicants’ dependent claims 40 and 41) would have yielded nothing more than the expected result of the calcium carbonates to purify the exhaust gas (as required by the Applicants’ claims and explicitly taught in at least the abstract associated w/ this U. S. Pat. 5,058,514) and such “expected results” are evidence of prima facie obviousness: please note the discussion of the KSR International Co. vs. Teleflex Inc. 550, 82, USPQ2d 1385, 1395 (2007) court decision discussed in at least section 2143.02 in the MPEP.
Example 1 sets forth the use of a slurry containing 40 percent limestone and 13.5 percent of the ammonia-based (or derived) component, which seems to meet the particular weight percentage and ratios set forth in the Applicants’ dependent claim 42.
	Table 3 set forth in col. 13 also mentions the additional presence of dolomite in the reactive composition, which seems to meet the “additive” limitation set forth in the Applicants’ dependent claim 43.
	The difference between the Applicants’ claims and this U. S. Pat. 5,058,514 is that the Applicants’ independent claim 35 also describes the physical state of the same composition as being in the form of a “powder” (whereas at least the abstract associated w/ this U. S. Pat. 5,058,514 describes the physical state of their same composition as being in the form of a “slurry”), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because merely changing the physical state of the same reagent/composition from a slurry form into a solid form (or vice versa) would have been merely an obvious choice of engineering design, and would not have rendered the utility of this same reagent/composition for purifying an exhaust gas unobvious or unknown (as taught in at least the abstract associated w/ this U. S. Pat. 5,058,514 and required in the Applicants’ claims).

Allowable Subject Matter
The Applicants’ dependent claims 33 and 44 have been allowed over the teachings provided in this U. S. Pat. 5,058,514 because these dependent claims 33 and 44 also require the presence of “clay” in the reagent/composition and at least this particular feature is not taught or suggested in this U. S. Pat. 5,058,514.
The Applicants’ dependent claims 45 and 46 have been allowed over the teachings provided in this U. S. Pat. 5,058,514 because this U. S. Pat. 5,058,514 does not teach or suggest the specific additives recited in these dependent claims 45 and 46.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
CN 111 974 342 A; FR 2 981 732 A1 and also WO 96 049 979 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736